DETAILED ACTION
Claims 1, 16, 19-24, 33, and 42-45 are pending and currently under review.
Claims 2-15, 17-18, 25-32, and 34-41 are cancelled.
Claims 42-45 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/11/2020 has been entered.  Claims 1, 16, 19-24, 33, and newly submitted claim(s) 42-45, remain(s) pending in the application.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Bezdjian on 1/04/2021.
The application has been amended as follows: 
In claim 43, lines 5-6: replace the recitations of “nuclear” to recite “nuclear fuel”.

Allowable Subject Matter
Claims 1, 16, 19-24, 33, and 42-45 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 16, 19-24, 33, and 42-45 have been amended to incorporate allowable subject matter as stated in the previous office actions mailed 10/29/2020 and 7/13/2020.  See previous office actions for detailed reasons for allowance.

Response to Arguments
The previous rejections over Nuechterlein et al. have been withdrawn in view of applicants’ amendments which incorporate subject matter that was previously indicated to be allowable.

Conclusion
Claims 1, 16, 19-24, 33, and 42-45 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734